127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Michael Scott IOANE, Plaintiff-Appellant,v.John H. COWARD, in his individual and official capacities;David Beason, Deputy Sheriff, aka Beason and Associates;Katherine Beason, aka Kathy Beason, aka Mrs. Beason;  RalphBrogdon, in his individual and official capacities;  SantaClara County;  Shivaun Nurre, in his individual and officialcapacities;  City of Santa Clara;  John Karis;  Defendants-Appellees.
No. 97-15359.
United States Court of Appeals, Ninth Circuit.
Decided Oct. 24, 1997.Submitted October 20, 1997**

Appeal from the United States District Court for the Northern District of California Ronald M. Whyte, District Judge, Presiding
Before THOMPSON, NELSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Michael Scott Ioane appeals pro se the district court's dismissal of his action brought against the County of Santa Clara, the City of Santa Clara, Municipal Court Judge Ralph Brogdon, and other individual defendants.  Ioane alleged numerous violations of his constitutional rights pursuant to 42 U.S.C. §§ 1983, 1985, and 1986.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the district court's dismissal de novo, see Stone v. Travelers Corp., 58 F.3d 434, 436-37 (9th Cir.1995), and we affirm for the reasons stated in the district court's order entered on December 26, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, Ioane's request for oral argument is denied.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3